Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A1 and B1 in the reply filed on 11/6/2020 is acknowledged. The Examiner agrees claims 1-12, 14-16, 19-37, 39-41, 44-62, 64-66, 69-87, 89-91, and 94-100 read on the elected species.
As such, claims 13, 17-18, 38, 42-43, 63, 67-68, 88, and 92-93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/6/2020.

Claim Status
Claims 1-100 are pending.
Claims 13, 17-18, 38, 42-43, 63, 67-68, 88, and 92-93 are withdrawn.
Claims 1-12, 14-16, 19-37, 39-41, 44-62, 64-66, 69-87, 89-91, and 94-100 have been examined herein.
Claim Interpretation
The Examiner notes that, according to the Merriam-Webster Dictionary, the word “trim” is defined as “slim”, thus the words “slimming” and “trimming” are regarded as synonymous. As such, a high degree of similarity exists between the independent claims 1, 26, 51, and 76 (and claims dependent thereon).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the evacuation device (claims 20, 45, 70, and 95) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The title of the application is objected to as the title of the invention is not descriptive. Each claim is directed to a substrate processing apparatus, and no claims to a pattern forming method. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Film Deposition Apparatus for Fine Pattern Forming”.

Further, the disclosure is objected to due to the following informalities: the specification contains numerous instances (e.g., pg. 13, lines 2-3) of the word “silicone”, which is believed to be a typographical error and should be changed to “silicon”, since oxynitrided silicone and amorphous silicone do not appear to be known materials. Due to the length of the disclosure, the Examiner is not able to identify each instance of this error, but the Applicant is encouraged to assist the Examiner in correcting any and all such errors. 

Claim Objections
Claims 10, 35, 60, and 85 are objected to because of the following informalities: the phrase “configured to supply the source gas at least one selected from the group consisting of” reads strangely. Examiner suggests amending the limitation to , wherein the source gas is at least one gas selected from the group consisting of”.

Claims 14, 39, 64, and 89 are objected to because of the following informalities: the phrase “configured to supply the oxygen-containing gas at least one selected from the group consisting of” reads strangely. Examiner suggests amending the limitation to say “configured to supply the oxygen-containing gas, wherein the oxygen-containing gas is at least one gas selected from the group consisting of”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-16, 19-37, 39-41, 44-62,64-66, 69-87, 89-91, and 94-100 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 26, 51, and 76, the limitation “a controller configured to cause” is regarded as indefinite claim language since the scope of the claim is unclear. Particularly, the claim is written in a way that makes the exact nature of the controller 
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “a controller configured to 
Further, the limitation “by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using a second oxygen-containing plasma” is considered to be indefinite. Particularly, the scope of the “cycle” is unclear, since it could mean where one “cycle” is an adsorbing step and an oxidizing step, which is then repeated (due to the word cycle, which implies a repetition of steps), or if the cycle is intended to only encompass “adsorbing the source gas on the slimmed pattern and the thin film”, which is then repeated, followed by a single oxidizing step.
In the interest of compact and expedited prosecution, the Examiner interprets the claim portion “performing a cycle of” as deleted from the claim.

Regarding claims 2-5, 7, 10-12, 14-16, 19-21, 24-25, 27-30, 32, 35-37, 39-41, 44-46, 49-50, 52-55, 57, 60-62, 64-66, 69-71, 74-75, 77-80, 82, 85-87, 89-91, 94-96, and 99-100, the claims are rejected at least based upon their dependencies to claims 1, 26, 51, or 76, whose defects they inherit.

Regarding claims 6, 31, 56, and 81, the limitation “at temperatures below a heat-resisting temperature of the pattern” is considered to be indefinite. The term "heat-
Furthermore, the claim recites said temperature as a function of the pattern, which is an object that is variable (at least the exact shape of the pattern, not to mention the materials used therein), and is thus indefinite. See MPEP 2173.05(b).
In the interest of compact and expedited prosecution, the Examiner interprets the claims as simply reading: “a heating device configured to heat the substrate”.

Regarding claims 8, 33, 58, and 83, the scope of the limitation “organic silicon” is considered to be indefinite, since it is unclear how silicon can be “organic”. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the source gas supplying device is configured to supply the source gas.”

Regarding claims 9, 34, 59, and 84, the scope of the limitation “aminosilane-based precursor” is considered to be indefinite. Particularly, it is unclear how Applicant intends the word “based” to be interpreted. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the source gas 

Regarding claims 22-23, 47-48, 72-73, and 97-98, the limitation “the plasma” lacks proper antecedent basis, since claims 1, 26, 51, and 76 all claim “a plasma” and “an oxygen-containing gas plasma”, and thus it is unclear to which of these plasmas these claims refer. In the interest of compact and expedited prosecution, the Examiner interprets the claim as referring to “a plasma” generated by the plasma generating device (any plasma generated by the apparatus, not specifically limited to the oxygen-containing gas plasma).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-12, 14-16, 19-37, 39-41, 44-62, 64-66, 69-87, 89-91, and 94-100 (all pending, non-withdrawn claims) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hasebe (US Pub. 2006/0032443) in view of Routh (US Patent 4,437,961), Tao (US Patent 6,620,631), and Fink (US Pub. 2003/0209324).
Regarding claim 1, Hasebe teaches a substrate processing apparatus ([0052] and Fig. 1, apparatus #2) comprising: a process chamber ([0053] and Fig. 1, process container #4) configured to process a substrate including a pattern on a thin film (see Figs. 10A-B), the pattern 10having lines and spaces therein (see Figs. 10A-B, flat surfaces/lines and spaces surrounding raised structures); a source gas supplying device ([0060] and Fig. 1, gas source #28S) configured to supply a source gas to the process chamber (see Figs. 1 and 2, via nozzles #34); a second gas supplying device 

Hasebe does not teach wherein the controller is configured to cause: (a) slimming the pattern in the process 20chamber using a first oxygen-containing gas plasma; (b) forming an oxide film on the slimmed pattern and the thin film in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25a second oxygen-containing gas plasma. Particularly, Hasebe does not teach wherein the controller is configured to enact a substrate slimming step followed by a deposition step in the same apparatus.
However, Routh teaches a method of sequentially processing a wafer by an etching/photoresist removal step (Routh – C4, L9-47: various steps for etching/cleaning layers) followed by a material deposition step performed in the same process chamber (Routh – C4, L48-50 and Abstract).
Hasebe and Routh both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller as taught by Hasebe to perform both the photoresist removal step followed by the material deposition step as taught by Routh in order to provide sequential processing of multi-level microelectronic circuits without exposing the wafer to the atmosphere during 

Modified Hasebe does not teach wherein the controller is configured to cause: (a) slimming the pattern in the process 20chamber using a first oxygen-containing gas plasma during the etching/photoresist removal step, nor wherein the second gas supplying device is an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber.
However, Tao teaches slimming a series of line-shaped photoresist structures using an oxygen-containing plasma (Tao – C9, L20-35 and Fig .1, trimming patterned mask layers #14 via oxygen containing plasma) and an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber (Tao – C9, L33-35, an oxygen containing plasma must necessarily have a “supplying device” that provides the oxygen-containing species).
Modified Hasebe and Tao both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hasebe apparatus by performing the oxygen plasma photoresist trimming process as taught by Tao in order to form patterned microelectronic layers with enhanced linewidth control, particularly enhanced critical dimension linewidth control (Tao – C3, L12-18), which imparts higher functionality, reliability and/or yield to fabricated microelectronics (Tao – C1, L41-46).


However, Fink teaches forming an oxide film on a substrate in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma during the material deposition step (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface).
Modified Hasebe and Fink both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to program the controller as taught by modified Hasebe with the deposition procedure as taught by Fink, since Fink teaches such a process is well-known for depositing thin dielectric films onto a substrate, where plasma is advantageously used to aid mobility of the deposition species (Fink – [0005]).

To clarify the record, the claim limitations “configured to process a substrate including a pattern on a thin film, the pattern having lines and spaces therein”, “configured to supply a source gas to the process chamber”, “configured to supply an oxygen-containing gas to the process chamber”, and “configured to generate a plasma in the process chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Hasebe apparatus would be capable of performing the intended uses as set forth above.

Additionally, the limitation “a substrate including a pattern on a thin film, the pattern having lines and spaces therein” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.
	
Regarding claim 2, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing this intended use as specifically taught by Routh (Routh – C4, L9-50: various steps for etching/cleaning layers in the same apparatus) with the procedures of Tao and Fink, as combined above.

Regarding claim 3, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be 

Regarding claim 4, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by the switching valve and flow rate controller (Hasebe – [0060] and Fig. 1, #42A and #42B, respectively) as provided for the source gas supplying device (Hasebe – Fig. 1, #28S).

Regarding claim 5, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 6, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]).

Regarding claim 7, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]). The limitation “at temperatures 100 degrees Celsius or less is merely an intended use of the apparatus, 

Regarding claim 8, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 9, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 10, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed, including BTBAS).

Regarding claim 11, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 12, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 14, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: N2O, NO listed).

Regarding claim 15, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several gases listed).

Regarding claim 16, modified Hasebe teaches wherein the oxide film comprises silicon oxide (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface), as was previously combined above.

Regarding claim 19, Hasebe teaches a purge gas supplying device (Hasebe – [0060] and Fig. 1, gas source #32S) configured to supply a purge gas to the process chamber (see Fig. 1, supplies N2 through nozzle #38).
Hasebe does not teach wherein the controller is configured to cause: (c) purging the process chamber between the slimming of the pattern and the forming of the oxide film.
However, Routh teaches a procedure for purging the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere, and is thusly “purged”). The Examiner notes that despite introducing the “purge gas supplying device” in the claim, the recited controller step does not require that the purge gas itself is supplied in order to purge the chamber, just that the chamber be purged. As such, the breadth of the limitation still reads upon a vacuum evacuation device/procedure.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified 
The Examiner notes the claim does not require that a purge gas be used to perform the “purging”, only that the procedure result in the chamber being purged. As such, vacuum evacuation of the chamber also meets the limitations of the claim.

Regarding claim 20, Hasebe teaches an evacuation device (Hasebe – [0068] and Fig. 1, vacuum exhaust system “GE” including a vacuum pump) configured to evacuate a remaining gas from the process chamber (Hasebe – [0068] and gas movement lines in Fig. 1).
Modified Hasebe does not teach wherein the controller is configured to cause: (c) evacuating the remaining gas from the process chamber between the slimming of the pattern and the forming of the oxide film.
However, Routh teaches a procedure for evacuating the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).

Regarding claim 21, Hasebe teaches wherein the plasma generating device comprises a pair of electrodes (Hasebe – [0064] and Fig. 2, electrodes #58) arranged to 

Regarding claim 22, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the RF generator as taught by Hasebe ([0064] and Figs. 1-2, RF power supply #60, operating at 13.56 MHz, and would be capable of delivering power of various wattages).

Regarding claim 23, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by as expressly taught by Hasebe (Hasebe – [0077] and Fig. 3, intermittent ON/OFF states of the RF generator).

Regarding claim 24, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the PECVD apparatus as taught by 

Regarding claim 25, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 26, Hasebe teaches a substrate processing apparatus ([0052] and Fig. 1, apparatus #2) comprising: a process chamber ([0053] and Fig. 1, process container #4) configured to process a substrate including a pattern on a thin film (see Figs. 10A-B), the pattern 10having lines and spaces therein (see Figs. 10A-B, flat surfaces/lines and spaces surrounding raised structures); a source gas supplying device ([0060] and Fig. 1, gas source #28S) configured to supply a source gas to the process chamber (see Figs. 1 and 2, via nozzles #34); a second gas supplying device ([0060] and Fig. 1, gas source #30S) configured to supply a second gas to the 15process chamber (see Fig. 1, via nozzles #36); a plasma generating device ([0064] and Figs. 1 and 2, RF power supply #60 with electrodes #58) configured to generate a plasma in the process chamber ([0064]); and a controller ([0070] and Fig. 1, control section #48).

Hasebe does not teach wherein the controller is configured to cause: (a) slimming the pattern in the process 20chamber; (b) forming an oxide film on the slimmed pattern and the thin film in the process chamber by performing a cycle of adsorbing the 
However, Routh teaches a method of sequentially processing a wafer by an etching/photoresist removal step (Routh – C4, L9-47: various steps for etching/cleaning layers) followed by a material deposition step performed in the same process chamber (Routh – C4, L48-50 and Abstract).
Hasebe and Routh both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller as taught by Hasebe to perform both the photoresist removal step followed by the material deposition step as taught by Routh in order to provide sequential processing of multi-level microelectronic circuits without exposing the wafer to the atmosphere during the process (Routh – C1, L49-53 and Abstract) and to increase the cleanliness of the wafer and reliability of the circuitry formed thereon (Routh – C1, L58-63 and Abstract).

Modified Hasebe does not teach wherein the controller is configured to cause: (a) slimming the pattern in the process 20chamber during the etching/photoresist removal step, nor wherein the second gas supplying device is an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber.

Modified Hasebe and Tao both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hasebe apparatus by performing the oxygen plasma photoresist trimming process as taught by Tao in order to form patterned microelectronic layers with enhanced linewidth control, particularly enhanced critical dimension linewidth control (Tao – C3, L12-18), which imparts higher functionality, reliability and/or yield to fabricated microelectronics (Tao – C1, L41-46).

Modified Hasebe does not teach wherein the controller is configured to cause: (b) forming an oxide film on the slimmed pattern and the thin film in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma during the material deposition step.
However, Fink teaches forming an oxide film on a substrate in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma during 2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface).
Modified Hasebe and Fink both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to program the controller as taught by modified Hasebe with the deposition procedure as taught by Fink, since Fink teaches such a process is well-known for depositing thin dielectric films onto a substrate, where plasma is advantageously used to aid mobility of the deposition species (Fink – [0005]).

To clarify the record, the claim limitations “configured to process a substrate including a pattern on a thin film, the pattern having lines and spaces therein”, “configured to supply a source gas to the process chamber”, “configured to supply an oxygen-containing gas to the process chamber”, and “configured to generate a plasma in the process chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Hasebe apparatus would be capable of performing the intended uses as set forth above.



Regarding claim 27, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing this intended use as specifically taught by Routh (Routh – C4, L9-50: various steps for etching/cleaning layers in the same apparatus) with the procedures of Tao and Fink, as combined above.

Regarding claim 28, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing this intended use as specifically taught by Routh (Routh – C4, L9-50: various steps for etching/cleaning layers in the same apparatus) with the procedures of Tao and Fink, as combined above.

Regarding claim 29, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be 

Regarding claim 30, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 31, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]).

Regarding claim 32, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]). The limitation “at temperatures 100 degrees Celsius or less is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of heating the substrate to whatever temperature is desired.

Regarding claim 33, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be 

Regarding claim 34, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 35, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed, including BTBAS).

Regarding claim 36, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 37, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be 

Regarding claim 39, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: N2O, NO listed).

Regarding claim 40, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several gases listed).

Regarding claim 41, modified Hasebe teaches wherein the oxide film comprises silicon oxide (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface), as was previously combined above.

Regarding claim 44, Hasebe teaches a purge gas supplying device (Hasebe – [0060] and Fig. 1, gas source #32S) configured to supply a purge gas to the process chamber (see Fig. 1, supplies N2 through nozzle #38).
Hasebe does not teach wherein the controller is configured to cause: (c) purging the process chamber between the slimming of the pattern and the forming of the oxide film.
However, Routh teaches a procedure for purging the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere, and is thusly “purged”). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).
The Examiner notes the claim does not require that a purge gas be used to perform the “purging”, only that the procedure result in the chamber being purged. As such, vacuum evacuation of the chamber also meets the limitations of the claim.

Regarding claim 45, Hasebe teaches an evacuation device (Hasebe – [0068] and Fig. 1, vacuum exhaust system “GE” including a vacuum pump) configured to evacuate a remaining gas from the process chamber (Hasebe – [0068] and gas movement lines in Fig. 1).

However, Routh teaches a procedure for evacuating the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).

Regarding claim 46, Hasebe teaches wherein the plasma generating device comprises a pair of electrodes (Hasebe – [0064] and Fig. 2, electrodes #58) arranged to form a high frequency electric field between the pair of electrodes (Hasebe - [0064]). Examiner notes the limitation “to form a high frequency electric field between the pair of electrodes” is interpreted as an intended use of the apparatus, and is expressly taught by Hasebe.

Regarding claim 47, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the RF generator as taught by 

Regarding claim 48, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by as expressly taught by Hasebe (Hasebe – [0077] and Fig. 3, intermittent ON/OFF states of the RF generator).

Regarding claim 49, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the PECVD apparatus as taught by Hasebe, with the specific oxygen plasma procedure as taught by Tao and combined above.

Regarding claim 50, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 51, Hasebe teaches a substrate processing apparatus ([0052] and Fig. 1, apparatus #2) comprising: a process chamber ([0053] and Fig. 1, process 

Hasebe does not teach wherein the controller is configured to cause: (a) trimming the first pattern to form a second pattern in the process 20chamber using a first oxygen-containing gas plasma, the second pattern having a second width and a second height; (b) forming an oxide film on the second pattern in the process chamber by performing a cycle of adsorbing the source gas on the second pattern and oxidizing the source gas using 25a second oxygen-containing gas plasma. Particularly, Hasebe does not teach wherein the controller is configured to enact a substrate trimming step followed by a deposition step in the same apparatus.
However, Routh teaches a method of sequentially processing a wafer by an etching/photoresist removal step (Routh – C4, L9-47: various steps for etching/cleaning layers) followed by a material deposition step performed in the same process chamber (Routh – C4, L48-50 and Abstract).


Modified Hasebe does not teach wherein the controller is configured to cause: (a) trimming the first pattern in the process 20chamber using a first oxygen-containing gas plasma during the etching/photoresist removal step, the second pattern having a second width and a second height, nor wherein the second gas supplying device is an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber.
However, Tao teaches slimming a series of line-shaped photoresist structures using an oxygen-containing plasma (Tao – C9, L20-35 and Fig .1, trimming patterned mask layers #14 via oxygen containing plasma, which would necessarily have a second width and height if layers are trimmed) and an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber (Tao – C9, L33-35, an oxygen containing plasma must necessarily have a “supplying device” that provides the oxygen-containing species).


Modified Hasebe does not teach wherein the controller is configured to cause: (b) forming an oxide film on the second pattern in the process chamber by performing a cycle of adsorbing the source gas on the second pattern and oxidizing the source gas using 25a second oxygen-containing gas plasma during the material deposition step.
However, Fink teaches forming an oxide film on a substrate in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma during the material deposition step (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface).
Modified Hasebe and Fink both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to program the controller as taught by modified Hasebe with the deposition procedure as taught by Fink, since Fink 

To clarify the record, the claim limitations “configured to process a substrate including a first pattern, the first pattern having a first width and a first height”, “configured to supply a source gas to the process chamber”, “configured to supply an oxygen-containing gas to the process chamber”, and “configured to generate a plasma in the process chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Hasebe apparatus would be capable of performing the intended uses as set forth above.

Additionally, the limitations “a substrate including a first pattern, the first pattern having a first width and a first height” and “the second pattern having a second width and a second height” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 52, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing this intended use as specifically taught by Routh (Routh – C4, L9-50: various steps for etching/cleaning layers in the same apparatus) with the procedures of Tao and Fink, as combined above.

Regarding claim 53, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing this intended use as specifically taught by Routh (Routh – C4, L9-50: various steps for etching/cleaning layers in the same apparatus) with the procedures of Tao and Fink, as combined above.

Regarding claim 54, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by the switching valve and flow rate controller (Hasebe – [0060] and Fig. 1, #42A and #42B, respectively) as provided for the source gas supplying device (Hasebe – Fig. 1, #28S).

Regarding claim 55, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or 

Regarding claim 56, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]).

Regarding claim 57, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]). The limitation “at temperatures 100 degrees Celsius or less is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of heating the substrate to whatever temperature is desired.

Regarding claim 58, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 59, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be 

Regarding claim 60, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed, including BTBAS).

Regarding claim 61, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 62, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 64, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be 2O, NO listed).

Regarding claim 65, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several gases listed).

Regarding claim 66, modified Hasebe teaches wherein the oxide film comprises silicon oxide (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface), as was previously combined above.

Regarding claim 69, Hasebe teaches a purge gas supplying device (Hasebe – [0060] and Fig. 1, gas source #32S) configured to supply a purge gas to the process chamber (see Fig. 1, supplies N2 through nozzle #38).
Hasebe does not teach wherein the controller is configured to cause: (c) purging the process chamber between the trimming of the first pattern and the forming of the oxide film.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).
The Examiner notes the claim does not require that a purge gas be used to perform the “purging”, only that the procedure result in the chamber being purged. As such, vacuum evacuation of the chamber also meets the limitations of the claim.

Regarding claim 70, Hasebe teaches an evacuation device (Hasebe – [0068] and Fig. 1, vacuum exhaust system “GE” including a vacuum pump) configured to evacuate a remaining gas from the process chamber (Hasebe – [0068] and gas movement lines in Fig. 1).
Modified Hasebe does not teach wherein the controller is configured to cause: (c) evacuating the remaining gas from the process chamber between the trimming of the first pattern and the forming of the oxide film.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).

Regarding claim 71, Hasebe teaches wherein the plasma generating device comprises a pair of electrodes (Hasebe – [0064] and Fig. 2, electrodes #58) arranged to form a high frequency electric field between the pair of electrodes (Hasebe - [0064]). Examiner notes the limitation “to form a high frequency electric field between the pair of electrodes” is interpreted as an intended use of the apparatus, and is expressly taught by Hasebe.

Regarding claim 72, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the RF generator as taught by Hasebe ([0064] and Figs. 1-2, RF power supply #60, operating at 13.56 MHz, and would be capable of delivering power of various wattages).

Regarding claim 73, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by as expressly taught by Hasebe (Hasebe – [0077] and Fig. 3, intermittent ON/OFF states of the RF generator).

Regarding claim 74, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the PECVD apparatus as taught by Hasebe, with the specific oxygen plasma procedure as taught by Tao and combined above.

Regarding claim 75, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 76, Hasebe teaches a substrate processing apparatus ([0052] and Fig. 1, apparatus #2) comprising: a process chamber ([0053] and Fig. 1, process container #4) configured to process a substrate including a first pattern, the first pattern having a first width and a first height (see Figs. 10A-B, central transistor structure comprises a width and a height); a source gas supplying device ([0060] and Fig. 1, gas 

Hasebe does not teach wherein the controller is configured to cause: (a) trimming the first pattern to form a second pattern in the process 20chamber, the second pattern having a second width and a second height; (b) forming an oxide film on the second pattern in the process chamber by performing a cycle of adsorbing the source gas on the second pattern and oxidizing the source gas using 25an oxygen-containing gas plasma. Particularly, Hasebe does not teach wherein the controller is configured to enact a substrate trimming step followed by a deposition step in the same apparatus.
However, Routh teaches a method of sequentially processing a wafer by an etching/photoresist removal step (Routh – C4, L9-47: various steps for etching/cleaning layers) followed by a material deposition step performed in the same process chamber (Routh – C4, L48-50 and Abstract).
Hasebe and Routh both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller as taught by Hasebe to perform both the photoresist removal step followed by the material deposition step as taught by Routh in order to provide sequential processing of 

Modified Hasebe does not teach wherein the controller is configured to cause: (a) trimming the first pattern to form a second pattern in the process chamber during the etching/photoresist removal step, the second pattern having a second width and a second height, nor wherein the second gas supplying device is an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber.
However, Tao teaches slimming a series of line-shaped photoresist structures using an oxygen-containing plasma (Tao – C9, L20-35 and Fig .1, trimming patterned mask layers #14 via oxygen containing plasma, which would necessarily have a second width and height after processing) and an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber (Tao – C9, L33-35, an oxygen containing plasma must necessarily have a “supplying device” that provides the oxygen-containing species).
Modified Hasebe and Tao both teach plasma-enhanced semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hasebe apparatus by performing the oxygen plasma photoresist trimming process as taught by Tao in order to form patterned microelectronic layers with enhanced linewidth control, particularly enhanced critical dimension linewidth control 

Modified Hasebe does not teach wherein the controller is configured to cause: (b) forming an oxide film on the second pattern in the process chamber by performing a cycle of adsorbing the source gas on the second pattern and oxidizing the source gas using 25an oxygen-containing gas plasma during the material deposition step.
However, Fink teaches forming an oxide film on a substrate in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25an oxygen-containing gas plasma during the material deposition step (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface).
Modified Hasebe and Fink both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to program the controller as taught by modified Hasebe with the deposition procedure as taught by Fink, since Fink teaches such a process is well-known for depositing thin dielectric films onto a substrate, where plasma is advantageously used to aid mobility of the deposition species (Fink – [0005]).

To clarify the record, the claim limitations “configured to process a substrate including a first pattern, the first pattern having a first width and a first height”, “configured to supply a source gas to the process chamber”, “configured to supply an oxygen-containing gas to the process chamber”, and “configured to generate a plasma in the process chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Hasebe apparatus would be capable of performing the intended uses as set forth above.

Additionally, the limitations “a substrate including a first pattern, the first pattern having a first width and a first height” and “a second pattern, the second pattern having a second width and a second height” are merely statements relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 77, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing this intended use as specifically taught by Routh (Routh – C4, L9-50: various steps for etching/cleaning layers in the same apparatus) with the procedures of Tao and Fink, as combined above.

Regarding claim 78, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing this intended use as specifically taught by Routh (Routh – C4, L9-50: various steps for etching/cleaning layers in the same apparatus) with the procedures of Tao and Fink, as combined above.

Regarding claim 79, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by the switching valve and flow rate controller (Hasebe – [0060] and Fig. 1, #42A and #42B, respectively) as provided for the source gas supplying device (Hasebe – Fig. 1, #28S).

Regarding claim 80, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Regarding claim 81, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]).

Regarding claim 82, Hasebe teaches a heating device (Hasebe – [0069] and Fig. 1, heater #70) configured to heat the substrate (Hasebe – [0069]). The limitation “at temperatures 100 degrees Celsius or less is merely an intended use of the apparatus, and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of heating the substrate to whatever temperature is desired.

Regarding claim 83, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 84, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 85, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be 

Regarding claim 86, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 87, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: several silanes listed).

Regarding claim 89, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of supplying whatever gas is desired of the process, and explicitly teaches a variety of possible gases (Hasebe – [0036]: N2O, NO listed).

Regarding claim 90, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be 

Regarding claim 91, modified Hasebe teaches wherein the oxide film comprises silicon oxide (Fink – [0005]: a typical PECVD process for depositing SiO2 onto a semiconductor substrate includes introducing silane and N2O into the process chamber, where the product SiO2 is adsorbed onto the wafer surface), as was previously combined above.

Regarding claim 94, Hasebe teaches a purge gas supplying device (Hasebe – [0060] and Fig. 1, gas source #32S) configured to supply a purge gas to the process chamber (see Fig. 1, supplies N2 through nozzle #38).
Hasebe does not teach wherein the controller is configured to cause: (c) purging the process chamber between the trimming of the first pattern and the forming of the oxide film.
However, Routh teaches a procedure for purging the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere, and is thusly “purged”). The Examiner notes that despite introducing the “purge gas supplying device” in the claim, the recited controller step does not require that the purge gas itself is supplied in order to purge the chamber, just that the chamber be purged. As such, the breadth of the limitation still reads upon a vacuum evacuation device/procedure.

The Examiner notes the claim does not require that a purge gas be used to perform the “purging”, only that the procedure result in the chamber being purged. As such, vacuum evacuation of the chamber also meets the limitations of the claim.

Regarding claim 95, Hasebe teaches an evacuation device (Hasebe – [0068] and Fig. 1, vacuum exhaust system “GE” including a vacuum pump) configured to evacuate a remaining gas from the process chamber (Hasebe – [0068] and gas movement lines in Fig. 1).
Modified Hasebe does not teach wherein the controller is configured to cause: (c) evacuating the remaining gas from the process chamber between the trimming of the pattern and the forming of the oxide film.
However, Routh teaches a procedure for evacuating the process chamber between an etching/photoresist removal step and a material deposition (Routh – C4, L27-47: after ever step, the chamber is evacuated to clear the atmosphere).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further configure the controller as taught by modified Hasebe with the purging process as taught by Routh in order to ensure total removal of species between process steps (Routh – C4, L44-47).

Regarding claim 96, Hasebe teaches wherein the plasma generating device comprises a pair of electrodes (Hasebe – [0064] and Fig. 2, electrodes #58) arranged to form a high frequency electric field between the pair of electrodes (Hasebe - [0064]). Examiner notes the limitation “to form a high frequency electric field between the pair of electrodes” is interpreted as an intended use of the apparatus, and is expressly taught by Hasebe.

Regarding claim 97, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by virtue of the RF generator as taught by Hasebe ([0064] and Figs. 1-2, RF power supply #60, operating at 13.56 MHz, and would be capable of delivering power of various wattages).

Regarding claim 98, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be capable of performing the intended use by as expressly taught by Hasebe (Hasebe – [0077] and Fig. 3, intermittent ON/OFF states of the RF generator).

Regarding claim 99, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. The modified Hasebe apparatus would be 

Regarding claim 100, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Double Patenting
Instant Application: 16/202,745
Applicant is advised that should claim 1 be found allowable, claims 26, 51, and 76 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
The Examiner notes this duplicate claim warning extends to the claims dependent on 1, 26, 51, and/or 76 (e.g. 2, 27, 52, and 77 duplicates; 3, 28, 53, 78 duplicates; etc.).

Co-pending application: 16/216,255
Claims of this application are patentably indistinct from claims of co-pending US Application No. 16/216,255 (as detailed below). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Particularly, claims 1-100 of the instant applicant are patentably indistinct from claims 1-100 of Application No. 16/216,255 (1 indistinct from 1, 2 indistinct from 2, etc.) despite the difference in claimed controller configurations:
From the instant Application (16/202,745), claim 1:
(b) forming an oxide film on the slimmed pattern and the thin film in the process chamber by performing a cycle of adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using 25a second oxygen-containing gas plasma.

From Application 16/216,255, claim 1:
(b) forming an oxide film on the slimmed pattern and the thin film in the process chamber by performing a cycle of supplying a source gas to the process chamber and generating a second oxygen-containing gas plasma in the 25process chamber.

The Examiner interprets supplying a source gas to the process chamber as indistinct process-wise from adsorbing the source gas on the slimmed pattern and the thin film since the adsorbing of the source gas is an intended result of supplying the source gas. 
oxidizing the source gas with an oxygen-containing plasma is considered to be indistinct from generating an oxygen-containing plasma since the oxidizing of the source gas is an intended result of generating the oxygen-containing plasma.
The Examiner notes the other independent claims (26, 51, and 76) are patentably indistinct between the two Applications by the same logic. Further, the limitations of claims dependent thereon (2-25, 27-50, 52-75, and 77-100) are direct copies between the two Applications and are thus not patentably distinct due to their independent claims.

U.S. Patents No. 10,176,992
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 26, 51, and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,176,992. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘992 patent claims a film deposition apparatus with a process chamber, a substrate with a pattern on a film, the pattern having lines and spaces, a .

The Examiner notes Patent No. 10,176,992 is subject to a Terminal Disclaimer as it relates to prior Patent No. 8,426,117.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishizawa (US Patent 4,233,109) teaches a dry etching method of silicon using a silicon oxide mask (Abstract). Cook (US Pub. 2003/0049372) teaches a vertical PECVD apparatus for an etching step followed by a deposition step (Fig. 5A Raaijmakers (US Patent 6,861,334) teaches a method of forming coated trench structures for integrated circuits (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718     

/Benjamin Kendall/Primary Examiner, Art Unit 1718